Citation Nr: 0704602	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-40 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to service 
connected enlarged tonsils, to service connected post 
traumatic stress disorder (PTSD) and/or as due to herbicide 
exposure.

2.  Entitlement to increased (compensable) rating for 
enlarged tonsils. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing held in San 
Antonio, Texas; a transcript of that hearing is of record. 

The record also reflects a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities being filed in July 
2006.  Inasmuch as the Board is without jurisdiction as to 
that matter, it is referred to the RO for disposition as 
appropriate. 

The claim for increased rating is adjudicated below; the 
claim for entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Enlarged tonsils are without medical findings of any 
hoarseness or of any inflammation of the vocal cords or 
mucous membrane or more severe symptomatology.


CONCLUSION OF LAW

The criteria for a compensable rating for enlarged tonsils 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6516 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in July 2003, August 2003 and 
January 2004.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

At his hearing before the undersigned, the veteran indicated 
that he was receiving regular Social Security as opposed to 
Social Security disability benefits.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

Service connection for enlarged tonsils was established as 
noncompensably disabling pursuant to an unappealed rating 
from July 1969.  The present appeal stems from a claim for 
increased rating filed in May 2003.  

The veteran underwent a contract examination through QTC 
Medical Services (QTC) in July 2003.  Examination of the 
larynx revealed normal findings and examination of the 
pharynx revealed enlarged tonsils bilaterally 1-2+.  The 
veteran's speech was reported as normal.

An October 20, 2004 outpatient treatment record reflect the 
veteran reporting a recent history of swelling of tonsils, 
possible fever and having been given a shot and antibiotics 
with which symptoms improved; assessment was questionable 
pharyngitis.  Otherwise, outpatient treatment records through 
December 2005 are silent as to symptomatology relating to 
enlarged tonsils.

Private medical records from R.W., M.D., dated on October 26, 
2004 reflect that the veteran was seen for evaluation of a 
cough and asbestosis.  He was a pipe fitter, and in the 
course of his work, he had been exposed to asbestos.  He also 
has a 40-plus year history of smoking.  Review of the ears, 
nose and throat was normal.  No mention of the tonsils in the 
examination report or as a diagnosis.  

The veteran was afforded a VA examination in October 2005.  
He claimed having to use antibiotics frequently because of 
tonsillitis.  On physical examination, moderate hypertropic 
tonsils were identified, and there was no infection.  No 
cryptic tonsils were detected.  Diagnosis, in pertinent part, 
was hypertrophic tonsils, not associated with COPD.

The veteran is currently assigned a noncompensable evaluation 
for his service-connected enlarged tonsils by analogy to 38 
C.F.R. § 4.97, Diagnostic Codes 6599-6516 [chronic 
laryngitis].  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2006)

651
6
Laryngitis, chronic:
Ratin
g

Hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant 
changes on biopsy
30

Hoarseness, with inflammation of cords or mucous 
membrane
10
38 C.F.R. § 4.97, Diagnostic Code 6516 (2006)

In this case, the medical evidence does not support the 
presence of symptomatology approximating a compensable 
evaluation.  Specifically, there are no medical findings of 
any hoarseness or of any inflammation of the vocal cords or 
mucous membrane which would warrant a compensable evaluation.  
For these reasons, the Board finds that there is no basis in 
law or fact to allow a compensable evaluation. 

There is no competent evidence of record which indicates that 
the veteran's enlarged tonsils have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased (compensable) evaluation for 
enlarged tonsils is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

The veteran has advanced a claim of entitlement to service 
connection for COPD on several theories.  Initially he 
claimed that his service connected enlarged tonsils caused 
his COPD.  However, a medical report from October 2005 
disputed such an association.  During his November 2006 
travel board hearing before the undersigned, the veteran 
advanced additional theories to include that his COPD was 
caused by his exposure to herbicides in Vietnam and/or that 
his COPD was exacerbated by his service connected PTSD.

The Board observes that the RO has considered entitlement to 
service connection for COPD on the basis of whether the 
condition was directly related to service and whether it was 
caused by his service connected enlarged tonsils.  However, 
when a veteran submits a claim for service connection for a 
disability under any theory of entitlement, VA's duty to 
assist him is triggered as to all theories under which he 
could be entitled to service connection.  See Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

The last Supplemental Statement of the Case (SSOC) addressing 
entitlement to service connection for COPD was issued on June 
2, 2006.  Thereafter, on July 17, 2006, the veteran was 
afforded a mental disorders examination by a psychologist.  
In the portion of the examination report dedicated to the 
resulting diagnosis, the examiner specifically indicated that 
the veteran's psychological symptoms were affecting his COPD, 
and she additionally remarked that his PTSD symptoms were 
exacerbating his COPD but could be managed with medication.  
Such evidence is pertinent to the claim on appeal; whereas, 
such evidence has apparently not been reviewed by the RO in 
connection with the COPD claim.  

Pursuant to 38 C.F.R. §§ 19.31, the agency of original 
jurisdiction will furnish the appellant and his or her 
representative, if any, a Supplemental Statement of the Case 
if the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board.  
In the present case, a supplemental statement of the case has 
yet to be issued.  Thus, the claim must be remanded.  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  The intent was to conform the regulation to Allen v. 
Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  

Since it is unclear as to the nature of the purported 
aggravation in this case and since the above referenced 
opinion was offered by a psychologist, the Board considers 
that an additional opinion from a physician with 
specialization in pulmonary disorders would materially assist 
in the development of this appeal.

Accordingly, the case must be remanded for the following 
action:

1.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
health care providers, VA or non-VA, that 
treated the veteran for a pulmonary 
disorder since April 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

2.  The veteran should be afforded a VA 
pulmonary examination for the purpose of 
obtaining an opinion, without resort to 
speculation, as to whether it is as 
likely as not that the veteran's 
underlying pulmonary condition itself, as 
contrasted with mere symptoms, has 
worsened due to or the result of the 
veteran's service connected PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should be advised that temporary or 
intermittent flare-ups of a disease are 
not sufficient to be considered as 
"aggravation" for VA purposes.  Should 
the examiner conclude that the COPD is 
aggravated by the PTSD, he/she should 
also opine as to the degree of COPD 
disability but for the PTSD.  The 
examiner's attention and comment is 
invited with respect to the July 17, 2006 
mental disorders examination report that 
suggests that the veteran's service 
connected PTSD exacerbates his pulmonary 
disorder.  The opinion should include 
complete reasons and bases as a 
foundation for any opinion offered.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


